Citation Nr: 1615331	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-10 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of shrapnel fragments of the left upper chest and back.

2.  Entitlement to an initial compensable disability rating for residuals of shrapnel fragments of the right forearm, prior to June 16, 2015.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of shrapnel fragments of the right forearm, beginning June 16, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 
INTRODUCTION

The Veteran honorably served on active duty in the Army from August 1968 to July 1970, to include service in combat in Vietnam from January 1969 to January 1970, for which he received, among other decorations, the Purple Heart medal and Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of an increased rating for residuals of shrapnel fragments of the left upper chest and back is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Throughout the appeal period, the Veteran's residuals of shrapnel fragments of the right forearm have been manifested by soft tissue damage and a painful nodule or scar measuring, at most, 3.14 square centimeters.


CONCLUSIONS OF LAW

1.  Prior to June 16, 2015, the criteria for a 10 percent rating, but no higher, for residuals of shrapnel fragments of the right forearm have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2015).

2.  Beginning June 16, 2015, the criteria for a disability rating in excess of 10 percent for residuals of shrapnel fragments of the right forearm have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for an increased rating, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's February 2006 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with May 2009 and June 2015 VA examinations in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  These medical examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran declined to testify before the Board.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

The RO granted service connection for residuals of shrapnel fragments of the right forearm in a June 2009 rating decision and assigned a noncompensable evaluation.  
The Veteran disagreed with the assigned noncompensable rating, and in an October 2015 rating decision, the RO continued the noncompensable rating for residuals of shrapnel fragments of the right forearm prior to June 16, 2015, the date of a VA examination, and assigned a 10 percent disability beginning June 16, 2015.  In an October 2015 supplemental statement of the case, the RO continued those assigned ratings and the Veteran's claim was certified to the Board.  As these ratings are still less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

A May 2009 x-ray of the right forearm revealed a 3 millimeter (mm.) metallic density within the soft tissues of the distal right forearm, which the radiologist determined was likely related to an old shrapnel injury.  The soft tissues were otherwise unremarkable and there was no underlying osseous abnormality seen.  There was also a small subcutaneous nodule in the Veteran's right forearm.

At May 2009 VA muscle and scar examinations, the examiner indicated the Veteran's forearm had a subcutaneous nodule which measured about 1 centimeter (cm.) in diameter.  The examiner determined this was a moveable subcutaneous nodule versus a foreign body and found the nodule was not close enough to the right wrist for it to be infected; there was no muscle loss in this area.  The examiner diagnosed a palpable subcutaneous nodule on the right forearm secondary to a shrapnel fragment.

In his March 2010 VA Form 9, the Veteran indicated he experienced pain at both of his scar sites and stated "just because I was not experiencing tenderness or pain on the day of the exam does not mean that I do [] not ever experience pain."

At a June 2015 VA scar examination, the examiner found a scar on the Veteran's right forearm scar, which was superficial, non-linear, and not unstable.  It measured approximately 0.9 cm. x 0.7 cm. and the total area of the scar measured approximately 0.7 sq. cm.  The Veteran reported it was painful at times and that he took pain medication for relief.

Following a review of the evidence of record, the Board finds that manifestations of the Veteran's residuals of a shrapnel fragment of his right forearm warrants a 10 percent rating throughout the entire period on appeal for a painful or unstable scar.

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case.  Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.  Accordingly, the Board will consider Diagnostic Codes 7801, 7802, 7804, and 7805, and will evaluate the Veteran's residuals of shrapnel fragments to the right forearm under the Diagnostic Code(s) which provide him with the highest available rating.

Diagnostic Code 7801 pertains to scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying tissue damage.  Id. at Note (1).  When a qualifying scar or scars covers an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 10 percent rating is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Ratings in excess of 10 percent require a scar or scars to cover areas in excess of 77 sq. cm.  Id.

May 2009 x-rays reflect the Veteran had a 3 mm. piece of metallic density within the soft tissues of the distal right forearm, which was likely related to an old shrapnel injury.  Although the June 2015 VA examiner found the Veteran's scar was "superficial" rather than "deep," there is no indication in the examiner's report that he or she reviewed the May 2009 x-rays documenting the metallic density within the soft tissues of the Veteran's right forearm.  Affording the Veteran the benefit of the doubt, and absent objective medical evidence to the contrary, the Board finds that residuals of a shrapnel fragment of the Veteran's right forearm are associated with soft tissue damage and that consideration under Diagnostic Code 7801 is appropriate.  At the May 2009 VA examination, the examiner found the Veteran had a nodule on his right wrist measuring 1 cm. in diameter; as such, the Board may take judicial notice that the area of that nodule was approximately 3.14 sq. cm.  At the June 2015 VA examination, the examiner found a scar on the Veteran's right forearm which covered approximately 0.7 sq. cm.  Neither the nodule found at the May 2009 exam nor the scar found at the June 2015 exam were even close to covering at least 39 sq. cm., and therefore, a compensable rating under Diagnostic Code 7801 is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 pertains to scars not of the head, face, or neck, that are superficial and linear.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  As the May 2009 x-ray reflects that pieces of shrapnel are located in the soft tissues of the Veteran's right upper extremity, Diagnostic Code 7802 is not applicable.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Residuals of shrapnel fragments of the Veteran's forearm are currently rated under Diagnostic Code 7804, which evaluates unstable and painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  A 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent rating is warranted for three to four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  If one or more scars are both unstable and painful, the rating criteria provide that 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Diagnostic Code 7804 also notes that scars rated under Diagnostic Codes 7800, 7801, 7802, and 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

The evidence of record reflects that the Veteran's residuals of a shrapnel fragment of his right forearm have been manifested by a single painful nodule or scar at the May 2009 and June 2015 VA examinations, respectively.  Although the May 2009 VA examiner did not document that the Veteran reported experiencing pain at the nodule site, the Veteran asserted in his March 2010 VA Form 9 that he did experience pain at times.  The Board finds the Veteran is competent to report that he experiences pain and also finds him to be credible.  Accordingly, throughout the period on appeal, the Board finds a separate 10 percent disability rating is warranted for a singular painful nodule or scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  There is no evidence the Veteran's scar or nodule was ever unstable, and therefore, a rating in excess of 10 percent is not warranted under this diagnostic code.  Id. at Note (2).

Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars, and provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, or 7804 should be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).  The Veteran has not reported and the medical evidence does not suggest any other manifestations of residuals of shrapnel fragments of his right forearm other than nodules or scars and pain.  Accordingly, the Board finds Diagnostic Code 7805 does not apply.

Since service connection was established, the residuals of the shrapnel fragments of the right forearm have been rated under Diagnostic Code 7804, which pertains to painful or unstable scars.  The objective medical evidence of record does not indicate that the shrapnel wounds resulted in any injury to the underlying muscle.  In the absence of evidence of muscle injury, the Board finds that the residuals of the shrapnel fragments of the right forearm are appropriately rated under the diagnostic codes pertaining to scars.  See Suttman v. Brown, 5 Vet. App. 127, 133 (1993) (if two or more diagnostic codes are potentially applicable, the Board must provide the reasons and bases for selecting a particular diagnostic code).

The Board has considered the Veteran's lay statements with regard to his increased rating claim and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a) (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements are not competent evidence to identify a specific level of disability relating his residuals of shrapnel fragments of the right forearm to the appropriate diagnostic codes as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).  On the other hand, such competent evidence concerning the nature, extent, and severity of the Veteran's disability have been provided by the medical personnel who have examined him during the current appeal and the medical findings, as provided in the examination reports, directly address the criteria under which his disability is evaluated.  As such, the Board finds that the objective medical evidence of record is competent to determine the level of severity of the Veteran's disability and that the Veteran's statements in this regard are not competent.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected residuals of shrapnel fragments of the right forearm have been evaluated under the most appropriate diagnostic codes, which contemplate the level of impairment caused by this disability, and the Veteran has not reported any symptoms not contemplated by the schedular criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804.  Further, the Veteran has not claimed and the evidence does not suggest that the residuals of shrapnel fragments to the right forearm have caused marked interference with employment or frequent periods of hospitalization to render impractical the application of the schedular standards.  As such, the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Moreover, the Board notes that the Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board recognizes that a claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) is part and parcel of an increased rating claim when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has jurisdiction to consider a veteran's entitlement to TDIU when the issue is raised by assertion or is reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question.  In the instant case, however, the Veteran has claimed, and in June 2015 the RO denied, entitlement to TDIU due to his service-connected posttraumatic stress disorder and diabetes mellitus.  He has not claimed he is unemployable due to his residuals of shrapnel fragments of his right forearm, and therefore, the issue of entitlement to TDIU has not been raised in the context of this appeal and is not before the Board.

In rendering the decisions herein, the Board has considered the benefit of the doubt doctrine, however, as the preponderance of the evidence is against disability ratings in excess of those assigned or continued herein, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Prior to June 15, 2016, an initial compensable disability rating of 10 percent, but no more, for residuals of shrapnel fragments of the right forearm is warranted, subject to applicable laws and regulations governing the award of monetary benefits.

Beginning June 15, 2016, a disability rating in excess of 10 percent for residuals of shrapnel fragments of the right forearm is denied.
REMAND

The Veteran was afforded a June 2015 VA examination to assess the manifestations of residuals of shrapnel fragments to his right forearm and left upper chest and back.  The examiner, however, merely evaluated his right upper forearm.  The Board does not have any information about the Veteran's residuals of shrapnel fragments to his left upper chest and back; specifically, there is no medical evidence regarding whether this scar is painful and/or unstable.  As such, a remand is required to afford the Veteran a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the evidence of record all outstanding VA treatment records from April 2014 to the present.

2.  The Veteran must be afforded the appropriate VA examination(s) to assess the current severity of his service-connected residuals of shrapnel fragments of the left upper chest and back, to include a scar.  The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished, and all pertinent symptomatology and findings must be reported in detail.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


